297 S.W.3d 151 (2009)
STATE of Missouri, Appellant,
v.
A.E.M., Respondent.
No. WD 70770.
Missouri Court of Appeals, Western District.
November 24, 2009.
Steven M. Kretzer, for Appellant.
Melinda K. Pendergraph, for Respondent.
Before Division Two: VICTOR C. HOWARD, Presiding Judge, JOSEPH M. ELLIS, Judge and MARK D. PFEIFFER, Judge.

ORDER
PER CURIAM:
The State of Missouri appeals from the trial court's order granting a motion to suppress the results of a blood alcohol test administered to A.E.M. After a thorough review of the record, we conclude that sufficient evidence exists to support the trial court's order of suppression and an extended opinion would have no precedential value. A memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 30.25(b).